NOTICE OF ALLOWANCE

Reasons for Allowance
Claims 1-10 and 12-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Crowe et al. (U.S. Publication No. 2008/0063577) is relied upon as set forth in the Office Action filed on October 28, 2020.
The instantly claimed invention is distinctly different from the closest prior art in that Crowe does not disclose an ion generator that includes an inner electrode electrically coupled to the ion dispenser, wherein the inner electrode comprises a perforated aluminum sheet with a glass tube disposed at least partially around the inner electrode; and an outer electrode disposed at least partially around the glass tube, the outer electrode comprising a tubular stainless steel mesh screen.
As such, independent claim 1, and the claims that depend therefrom, are allowable over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799